31 Ill. App. 3d 244 (1975)
333 N.E.2d 652
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
NATHANIEL JACKSON, Defendant-Appellant.
No. 60845.
Illinois Appellate Court  First District (5th Division).
July 25, 1975.
*245 James J. Doherty, Public Defender, of Chicago (Suzanne M. Xinos, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon, Raymond J. Prosser, and William J. Stacy, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Affirmed and remanded.